

117 HR 3199 IH: Partnerships for American Jobs Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3199IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Krishnamoorthi (for himself and Mr. Meuser) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a competitive grant program at the U.S. Department of Education to support the development, production, and distribution of public media programming designed to prepare Americans for in-demand occupations that address the needs of State and local economies.1.Short titleThis Act may be cited as the Partnerships for American Jobs Act.2.DefinitionsIn this Act: (1)The terms career pathway, State board, and local board have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)The term digital media programming means video and audio programming that may be delivered through a variety of media platforms, including broadcast television and radio, the internet, mobile devices, and other platforms.(3)The term in-demand industry sector or occupation has the meaning given in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(4)The term institutions of higher education has the meaning given in section 102 of the Higher Education Act (20 U.S.C. 1001).(5)The terms local educational agency and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)The terms public broadcast station and public telecommunications entity have the meanings given such terms in section 397 of the Communications Act of 1934 (47 U.S.C. 397).(7)The term Secretary means the Secretary of Education.3.PurposeThe purpose of this Act is to support the development and distribution of digital media programming that—(1)promotes middle school, high school, and postsecondary student entrance into in-demand occupations; (2)promotes student entrance into career pathway programs that provide such preparation; and(3)assists in meeting the needs of State and local economies through increased workers in in-demand industry sectors or occupations.4.Program authorized(a)In generalThe Secretary of Education, in consultation with the Secretary of Labor, may award competitive grants to, or enter into contracts or cooperative agreements with, eligible entities described in subsection (c) to enable such entities—(1)to develop, produce, and distribute educational and promotional digital media programming that is designed—(A)to illustrate the value of career pathways in in-demand industry sectors and occupations;(B)to encourage secondary and postsecondary graduation and demonstrate successful student outcomes;(C)to inform young Americans, particularly those who live in communities not currently served by career pathway programs, of a full range of secondary or postsecondary education options which align with the skill needs of industries in the economy of the State or a locality as specified in subparagraph (D); and(D)to address the economic needs of a State as specified in the unified State plan that such State established under section 102 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112) or locality as specified in a local plan established under section 108 of such Act (29 U.S.C. 3123) through encouragement of students and workers to enter professions and occupations related to in-demand industries or occupations;(2)to facilitate the development, directly or through contracts with producers of educational television and audio programming, of educational programming for middle school, high school, and postsecondary learners, and accompanying support materials and services that promote the effective use of such programming;(3)to facilitate the development of programming, digital content, and support materials, for parents, educators, specialized instructional support personnel, and employers, that is designed for distribution over the broadcast channels of television and radio public broadcast stations and the internet; and(4)to contract with entities (such as public telecommunications entities) to disseminate and distribute programming developed under this Act to the widest possible audience through the most appropriate distribution technologies, including broadcast and online platforms.(b)AvailabilityIn awarding grants, contracts, or cooperative agreements under this section, the Secretary shall ensure that eligible entities make programming widely available, with support materials as appropriate, to local educational agencies, institutions of higher education, workforce development systems, and employers in relevant industries.(c)Eligible entitiesTo be eligible to receive a grant, contract or cooperative agreement under this section an entity shall be a public telecommunications entity that is able to demonstrate each of the following:(1)A capacity to contract for the development and national distribution of educational and promotional video, audio, and other media programming that is accessible by middle school, high school, and postsecondary learners.(2)A capacity to distribute programming, digital content, and support materials, for parents, educators, specialized instructional support personnel, and employers, that is designed for distribution over the broadcast channels of television and radio public broadcast stations and the internet.(3)A capacity, consistent with the entity’s mission and nonprofit nature, to negotiate the contracts described in paragraphs (2) and (4) of subsection (a) in a manner that returns to the entity an appropriate share of any ancillary income from sales of any program-related products.(4)A capacity to localize programming and materials to meet specific State and local needs and to provide educational outreach at the local level.5.Coordination of activities(a)Consultation with the SecretaryAn eligible entity receiving a grant, contract, or cooperative agreement under this Act shall consult with the Secretary—(1)to maximize the utilization of educational programming by secondary and postsecondary learners, and make such programming widely available to federally funded programs serving such populations; and(2)to coordinate activities with Federal, State, and local programs that support workforce development and career and technical education, including programs under the Carl D. Perkins Career and Technical Education Act of 2006 (29 U.S.C. 2301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(b)Coordination with other entitiesTo the extent feasible, an eligible entity receiving a grant, contract, or cooperative agreement shall also coordinate its activity under such award with the activities of one or more of the following entities:(1)Employers.(2)Workforce development professionals and agencies.(3)Educators.(4)Labor organizations.(5)Joint labor-management partnerships.(6)State educational agencies and local educational agencies.(7)State boards and local boards.(8)Institutions of higher education.(9)Business councils.6.ApplicationsAn eligible entity desiring to receive a grant, contract, or cooperative agreement under this Act shall submit to the Secretary in consultation with the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. This application must include—(1)the full scale and content of the programming to be produced;(2)the population and geographic area to be targeted by the programming;(3)the economic need of the State or locality that the programming is designed to meet through increased participation in in-demand industries and occupations; and(4)the initiatives to be undertaken by the eligible entity to develop public-private partnerships to secure non-Federal support for the development, distribution, and broadcast of the programming.7.Reports and evaluations(a)Biennial report to the secretaryAn eligible entity receiving a grant, contract, or cooperative agreement under this Act shall prepare and submit to the Secretary a biennial report that contains such information as the Secretary may require. At a minimum, the report shall describe the activities undertaken with funds received under the grant, contract, or cooperative agreement, including each of the following:(1)The programming that has been developed, directly or indirectly, by the eligible entity.(2)The target population for this programming.(3)The economic needs of the State or locality (as identified in the application of the eligible entity under section 6(3)) that this programming was attempting to meet through the encouragement of new workers in in-demand sectors and occupations.(4)The degree to which the number of workers working in such in-demand sectors and occupations has increased since the programming was distributed.(5)The means by which programming developed under this section has been distributed, and the geographic distribution achieved.(6)The initiatives undertaken by the eligible entity to develop public-private partnerships to secure non-Federal support for the development, distribution, and broadcast of educational and promotional programming.(b)Report to congressThe Secretary shall prepare and submit to the relevant committees of Congress a biennial report that includes the following:(1)A summary of the activities assisted under this Act.(2)A description of the educational and promotional materials made available under section 4(a)(4), and the manner in which such materials have been distributed in accordance with such section.8.Administrative costsAn eligible entity that receives a grant, contract, or cooperative agreement under this Act may use up to 5 percent of the amount received under the grant, contract, or agreement for the normal and customary expenses of administering the grant, contract, or agreement.9.Subject to appropriationsThe authority provided by section 4 may be exercised only to such extent and in such amounts as are provided in advance in appropriations Acts.